816 So.2d 1142 (2002)
In re T/U/W Albert POLLAK, Deceased.
Patricia Pollak Weiss, Petitioner,
v.
Phyllis Pollak Berkett, Individually and as the Successor Interim Trustee of The Trusts Under the Will of Albert Pollak, Deceased, Respondent.
No. 3D02-618.
District Court of Appeal of Florida, Third District.
April 17, 2002.
Patricia Pollak Weiss, in proper person.
Hirschhorn & Bieber, Joel Hirschhorn and Brian H. Bieber, for respondent.
Before JORGENSON, GERSTEN, and GODERICH, JJ.
PER CURIAM.
Because the Verified Motion for Disqualification was legally sufficient and timely, Judge Maria M. Korvick should have withdrawn from the case. We grant the petition for writ of prohibition, but are confident that it will not be necessary to issue the writ. See Royal Caribbean Cruises, Ltd. v. Doe, 767 So.2d 626 (Fla. 3d DCA 2000).
Prohibition granted.